SUMMARY ORDER

Plaintiff-Appellant Leonard Getler, pro se, appeals from the January 8, 2007 judgment of the United States District Court for the Southern District of New York (Fox, M.J.; Brieant, J.) granting summary judgment to the defendant-appellee and the January 25, 2007 order of the district court denying Getter’s motion for reconsideration. We assume the parties’ familiarity with the underlying facts and the procedural history of the case.
We review an order granting summary judgment de novo, focusing on whether the *356district court correctly concluded that there were no genuine issues as to any material fact and that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). In determining whether there are genuine issues of material fact, this Court is “required to resolve all ambiguities and draw all permissible factual inferences in favor of the party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003) (internal quotations omitted). We review the denial of a motion for reconsideration for abuse of discretion. See Harris v. Kuhlmann, 346 F.3d 330, 357 (2d Cir.2003).
After having reviewed Getler’s contentions on appeal and the record of proceedings in the district court, we affirm for substantially the reasons stated by the magistrate judge in his thorough report. We have considered all of Getler’s arguments and find them to be without merit.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.